Citation Nr: 1510275	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to service connection for fibromyalgia (also claimed as arthritis).

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a disability of the eyes.

9.  Entitlement to service connection for a right leg disability.

10.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) in the Army Reserve from March 1975 to March 1981 1981.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for tinnitus has been raised by the record in an October 2009 VA treatment note, which contains a diagnosis of tinnitus, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
In August 2014, the appellant testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Compensation is warranted for disability resulting from personal injury suffered or disease contracted in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Entitlement to service connection is therefore warranted in this case if the appellant can show that he was disabled from a disease or injury incurred during his period of ACDUTRA.

The appellant has been diagnosed with PTSD and major depressive disorder, arthritis of various joints, pterygium of both eyes and amblyopia of the right eye.  He also testified during the Board hearing as to symptoms of back, left shoulder, and left elbow pain, as well as difficulty hearing.  The appellant also testified that his orthopedic disorders were due to the rigors of basic training and his hearing loss was due to noise exposure from weapons fire.  In addition, the appellant submitted an October 2014 private medical opinion from a psychologist indicating that he had PTSD and major depressive disorder due to service.  The opinion did not contain a rationale, and is therefore of limited probative value, but nevertheless indicates a possible association between a current psychiatric disorder and service.

Initially, the Board notes that the appellant has indicated that he is in receipt of Social Security Administration (SSA) benefits.  Although he indicated that these benefits were granted based primarily on his psychiatric disorders, the records of the determination are potentially relevant to the other service connection claims, and should therefore be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Although the service treatment records do not reflect any disease or injury during his ACDUTRA, the appellant is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the various diagnoses, the appellant's competent testimony, and the low threshold for showing entitlement to a VA examination, the Board finds that VA psychiatric, orthopedic, opthalmogic, and audiological examinations are warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the Social Security Administration (SSA) the disability determination and any records underlying this determination in the appellant's case.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  Schedule the appellant for a VA examination as to the etiology of any current psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all psychiatric disorders.  Then, for any diagnosed psychiatric disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater), that such disorder is related to the appellant's period of ACDUTRA.  If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors that serve as the basis for the PTSD diagnosis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Schedule the appellant for a VA examination as to the etiology of any orthopedic disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current orthopedic disabilities, including, but not limited to disabilities of the left shoulder, left elbow, low back, and right leg.  Then, as to any identified disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the appellant's period of ACDUTRA.  

If orthopedic diagnoses are not appropriate, the examiner should indicate whether a diagnosis of fibromyalgia is appropriate.  If the criteria for a diagnosis of fibromyalgia are met, the examiner should state whether it is at least as likely as not (50 percent probability or more) that such disability was incurred during the appellant's period of ACDUTRA.  If an additional examination is warranted for fibromyalgia, one should be scheduled.
 
A complete rationale should accompany all opinions provided.

The examiner is advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  Schedule the Veteran for a VA opthalmogic examination as to the etiology of any eye disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current eye disabilities.  Then, as to any identified eye disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the appellant's period of ACDUTRA.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

6.  Schedule the appellant for a VA examination as to the nature and etiology of any current hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hearing loss disability is related to noise exposure during his period of ACDUTRA.

A complete rationale should accompany any opinion provided.

The examiner is advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

7.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

